Citation Nr: 0108057	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-05 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Basic eligibility for pension.



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from January 1960 through 
January 17th, 1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which found no basic eligibility 
for non-service-connected pension benefits.

A statement of the case issued in March 2000 determined that 
the claim was not well grounded.  Recent legislation signed 
into law during the pendency of this appeal has deleted the 
requirement that a claimant must submit a well-grounded claim 
before the duty to assist may be invoked.  This legislation 
has also significantly broadened VA's duty to assist a 
claimant in the development of facts pertinent to his claim; 
however, in this case, all relevant evidence has been 
obtained and the duty to assist the veteran in the 
development of this case has been fulfilled.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  There is no dispute as to the material fact-the 
veteran's service dates-and nothing to be gained by further 
development.  The veteran has been fully apprised of the 
applicable law in the March 2000 statement of the case.

The veteran requested a hearing but later withdrew that 
request. 


FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of the 
case has been obtained.  

2.  The veteran did not serve in the active military, naval, 
or air service during a period of war.


CONCLUSION OF LAW

The basic eligibility criteria for non-service-connected 
pension benefits have not been met.  38 U.S.C.A. §§ 101(29), 
1521 (West 1991); 38 C.F.R. §§ 3.2, 3.3 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to non-service-connected 
pension benefits on the basis that he is unable to work due 
to non-service-connected disabilities.  A veteran who meets 
the service requirements set forth in 38 U.S.C.A. § 1521(j) 
is entitled to pension benefits provided he is permanently 
and totally disabled from non-service- connected disability 
not the result of his own willful misconduct. 38 U.S.C.A. 
§ 1521(a).

A veteran meets the service requirements for § 1521 pension 
if the veteran served in the active military, naval, or air 
service (1) for 90 days or more during a period of war; (2) 
during a period of war and was discharged or released for a 
service-connected disability; (3) for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  38 U.S.C.A. § 1521(j).

The beginning and ending dates of each war period beginning 
with the Indian War are set forth in 38 U.S.C.A. § 101; 
38 C.F.R. § 3.2.  The law recognizes as a period of war 
February 28, 1961 to May 7, 1975, for veterans who served in 
the Republic of Vietnam during that time period; and August 
5, 1964 to May 7, 1975, for all other veterans of the Vietnam 
era.  38 U.S.C.A. § 101(11), (29); 38 C.F.R. § 3.2.  The 
evidence in this case shows that the veteran's military 
service did not occur during any specified period of war.  In 
this case, the veteran indicated in his application for non-
service-connected pension benefits, and his DD Form 214 
shows, that he served on active duty with the Regular Army 
from January 29, 1960, through January 17, 1963, but not in 
the Republic of Vietnam.  Accordingly, he did not serve in 
the active military, naval, or air service during a "period 
of war," and is not eligible to receive pension benefits 
under the provisions of 38 U.S.C.A. § 1521.  He argues that 
service during the early Vietnam build-up period qualifies 
him for pension regardless of whether he actually served in 
Vietnam; however, no such entitlement exists under current 
law.  

While the Board acknowledges the veteran's contention that 
the definition of "period of war" should be broadened to 
include his service, the Board notes that it has no authority 
to alter the statutory criteria governing basic eligibility 
for pension benefits.  Given these criteria, there is no 
basis in law on which to grant the benefit sought.  As the 
disposition of this claim is based on the law and not on the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

Eligibility for non-service-connected pension benefits is 
denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

